Citation Nr: 1342608	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-34 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder.  

2.  Whether new and material evidence has been received to reopen service connection for a dental disorder.  

3.  Entitlement to service connection for a gastrointestinal (GI) disorder to include pancreatitis and reflux. 

4.  Entitlement to service connection for a skin disorder on the head. 
 
5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to nonservice connected pension benefits.  





ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1988.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has reviewed the entire record which consists of a paper claims file and a virtual VA claims file.  Additional relevant evidence has not been added to the record since the Statement of the Case (SOC) issued in July 2009.  38 C.F.R. 
§§ 19.31, 20.1304(c) (2013). 
  
The issue regarding service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In a statement received in November 2013, the Veteran claimed entitlement to service connection for alcohol abuse and hepatitis C, and to a total disability rating based on individual unemployability due to service-connected disorders.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  Each is therefore referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied the Veteran's claim to service connection for a back disability.  The Veteran did not appeal. 

2.  The evidence received since August 1999 does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disability, or raise a reasonable possibility of substantiating the claim. 

3.  In an August 1999 rating decision, the RO denied the Veteran's claim to service connection for a dental disability.  The Veteran did not appeal. 

4.  The evidence received since August 1999 does not relate to an unestablished fact necessary to substantiate the claim for service connection for a dental disability, or raise a reasonable possibility of substantiating the claim. 

5.  A chronic GI disorder was not shown in service or for many years thereafter, and any current GI disability is unrelated to service or a disease or injury of service origin.  

6.  A chronic skin disorder on the head was not shown in service or for many years thereafter, and any current skin disorder on the head is unrelated to service or a disease or injury of service origin.  

7.  The Veteran did not serve on active duty during a time of war.    


CONCLUSIONS OF LAW

1.  The August 1999 rating decision denying service connection for a back disorder and a dental disorder is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 20.200 (1999). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a dental disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  A GI disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2013).

5.  A skin disorder on the head was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The Veteran does not meet the basic eligibility requirements for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2006 that informed him of his duty and the VA's duty for obtaining evidence.  The letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the letter notified the Veteran of the evidence and information necessary to reopen his claims to service connection for back and dental disorders.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claims has been obtained.  VA has obtained the Veteran's STRs and relevant private medical evidence.  Moreover, VA provided the Veteran with an opportunity to testify before a hearing in support of his claims.  

The Board notes that VA has not provided the Veteran with medical examinations into the claims decided here.  Medical opinions regarding the Veteran's service connection claims for GI and skin disorders are not required because the record before the Board does not show current diagnoses for these conditions, nor does it tend to indicate that such disabilities may have a causal connection or are associated with his active military service.  38 C.F.R. § 3.159(c)(4).  With regard to the claims to reopen service connection, examinations and opinions are not required because it is the Veteran's responsibility to generate new and material evidence that would warrant the reopening of the claim and the provision of a new compensation examination.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


The Claims to Reopen Claims of Service Connection 

The Veteran claims that he incurred back and dental disorders during service.  His claims were originally denied in an August 1999 rating decision.  Rating decisions that are not appealed are final and binding based on evidence on file at the time the claimant is notified of the decision. They may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 20.200.  The Veteran had the right to appeal the August 1999 decision to the Board but did not do so.  38 U.S.C.A. § 7105.  As such, that decision is final and the Board's current analysis is constrained by those conclusions.  

In August 1999, the record contained the Veteran's STRs, which indicate treatment for teeth problems but which are negative for complaints, diagnoses, or treatment for a back disorder.  The record contained the Veteran's DD Form 214 which noted, "Member is in a Class III Dental Condition.  Further Dental Treatment is Required."  The record also contained the Veteran's assertion that he incurred back and dental disorders during service.  


No further communication regarding the claims of entitlement to service connection for back and dental disorders was received until April 2006, when VA received the Veteran's application to reopen service connection for these disorders.  Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the August 1999 rating decision, the additional relevant evidence that has been submitted into the record consists of the Veteran's reiterations of his earlier claims that he incurred back and dental disorders during service.  The record does not contain new evidence in the form of medical evidence, which addresses the claimed back and dental disorders.  The lay statements received since the prior final denial in August 1999 are new in that the statements were not previously of record.  However, the Board finds none of the new evidence - the lay statements - to be material evidence.  The Veteran's bare assertions that he has current disorders that relate to service do not constitute evidence that substantiates either the existence of current disorders, or that such disorders relate to service.  Although he is competent to attest to symptoms he observes through his senses, he is not competent to comment on matters of diagnosis and etiology.  See Jandreau, supra.  The Board further notes that the only post-service medical evidence that is of record, consisting of private treatment records dated in the mid to late 1990s, is negative for back and dental disorders.

In sum, none of the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claims - i.e., none of the new evidence indicates either that the Veteran has a current back or dental disorder, or that such disorders were incurred during service.  The new evidence - the Veteran's lay assertions - is effectively the same evidence the RO considered in August 1999, in addition to the STRs.  Hence, it cannot be stated that the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims to reopen service connection for back and dental disorders are denied.  

The Claims for Service Connection

The Veteran claims service connection for a GI disorder and for a skin disorder on the head.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain chronic disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       

Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, service connection is unwarranted because the evidence of record does not indicate that the Veteran has a current GI disorder, or has a skin disorder on his head.  The record is entirely devoid of competent evidence reflecting the existence of such disorders during the appeal period.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Notably, pain alone cannot be construed as a disability under VA guidelines.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board notes in the claims file that private treatment records dated between 1994 and 1996 reflect treatment for acute pancreatitis.  However, none of these records is dated during the appeal period, beginning with the Veteran's claim for service connection in April 2006.  

In assessing the Veteran's claims, the Board has considered his lay assertions that he currently has these disorders.  However, his bare assertions are unpersuasive with regard to the issue of medical diagnosis.  Although he is competent to attest to symptoms he may observe or sense, such as pain or discomfort, he has not provided in the record sufficient information that would enable the Board to find that lay evidence has established the presence of current GI and skin disorders.  See Jandreau, supra.  Hence, the record contains no medical evidence reflecting current diagnoses, and insufficient lay evidence indicating current disorders.  

The Board further notes that no evidence of record documents the existence of in-service GI or skin disorders.  The Veteran's STRs are negative for either disorder, as are the March 1988 separation reports of medical examination and history.  Furthermore, the record contains no medical opinion indicating that a current disorder relates to service.  

In sum, the record does not document an in-service GI disorder or an in-service skin disorder on the head, and does not document that the Veteran currently has these disorders.  As such, a service connection finding is unwarranted for both disorders, on either a direct or a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Claim for Nonservice-connected Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.  This statute is further elaborated under 38 C.F.R. § 3.3.  This regulation provides that basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3(a)(3); see also 38 U.S.C.A. § 1521(j).  

The Veteran's DD Form 214 documents that the Veteran served on active duty between August 1984 and May 1988.  This time period is not recognized as a period of war under 38 U.S.C.A. § 1521 or under 38 C.F.R. § 3.2.  

The period of war prior to his enlistment is recognized during the Vietnam Era.  The period of war for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The period of war recognized following the Veteran's enlistment is the Persian Gulf War beginning August 2, 1990.  38 C.F.R. § 3.2(i).  In sum, the Veteran's active service did not take place during a period of war as specified by law.  Thus, the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. Court of Appeals for Veterans Claims (CAVC) held that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  In this case, the Veteran lacks legal entitlement to nonservice-connected disability pension due to non-qualifying service. 

ORDER

New and material evidence has not been received to reopen service connection for a back disorder, so the appeal is denied.    

New and material evidence has not been received to reopen service connection for a dental disorder, so the appeal is denied.    

Entitlement to service connection for a GI disorder to include pancreatitis and reflux is denied.   

Entitlement to service connection for a skin disorder on the head is denied.  
 
Entitlement to nonservice connected pension benefits is denied.    


REMAND

A remand is warranted for additional development and medical inquiry into the Veteran's service connection claim for an acquired psychiatric disorder.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the CAVC held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As the appropriate psychiatric diagnosis has not yet been established in this case, the issue on appeal has been broadened to include any acquired psychiatric disorder, to include PTSD.

In several statements of record dated from 2006 to 2009, the Veteran attributed his psychiatric problems to trauma experienced from two different incidents.  First, he cited the death of a friend who served aboard a naval vessel different from the naval vessel on which the Veteran served (the USS AMERICA (CV-66)).  The record confirms that a navy sailor from the Veteran's hometown died in May 1987 while serving onboard the USS STARK (FFG-31).  Second, he cited an incident during basic training - a swim test - in which he almost drowned.  He asserts that that experience caused him a chronic fear of drowning while he served at sea.  

In November 2013, the Veteran submitted an additional statement in which attributed his psychiatric problems to trauma experienced from being sexually assaulted by fellow service members during his basic training in San Diego, California in November 1984.  

To substantiate a claim of service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In claims for PTSD where the claimed stressors are not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors.  The testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

If a PTSD claim is based on in-service personal assault, such as in this case, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records, or evidence of behavior changes, may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5)(2013).  

Moreover, VA has implemented additional procedures in VA's M-21 Adjudication Procedure Manual to assist claimants who file claims based on military sexual trauma.  They were most recently amended in September 2009.  See M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17.  The Veteran was provided with notification letters in August 2006 and March 2007.  But a review of the record reveals that the requisite process has not been followed, and that the Veteran has not been specifically advised that evidence from sources other than his service records, or evidence of behavior changes, may constitute credible supporting evidence of the in-service assault stressors.  Full notice in accordance with the September 2009 amendment is warranted in a new duty-to-assist letter to the Veteran.  On remand, the Veteran should be provided with a duty-to-assist letter which conforms to both the VCAA and the current amendment of VA's Adjudication Procedure Manual regarding claims based on military sexual trauma.  

Additionally, under 38 C.F.R. § 3.304(f)(5), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  The Board is indeed very mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  

The Veteran has not undergone VA compensation examination into his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran should be scheduled for an appropriate VA examination to ascertain whether he has a psychiatric disorder to include PTSD that is etiologically related to the asserted in-service sexual assault.    

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding his claim for an acquired psychiatric disorder, to include taking the steps identified in M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17 of the VA Adjudication Procedure Manual for developing claims for service connection for PTSD based on personal trauma, such as military sexual assaults.    

2.  Request from the Veteran a written stressor statement in which he further details the circumstances in the navy which he believes led to the development of a psychiatric disorder.  

3.  Obtain and associate with the claims file any medical evidence not currently included in the record.    

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder diagnosed, to include both PTSD and non-PTSD disabilities.  The claims file must be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary, if any, must be conducted and results reported in detail.  The VA examiner's opinion should:   

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM- IV.

c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the asserted in-service sexual assault, or to an asserted fear drowning or dying associated with the death of a friend.  

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disorder, including PTSD, was caused or aggravated by the Veteran's reported in-service stressors or any other aspect of his military service.  

Please provide the reasons behind all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In preparing the requested opinions, all pertinent evidence of record should be considered.  The examiner's attention is specifically invited to the Veteran's written statements.  The examiner should also consider any medical evidence added to the record, or any lay assertions regarding a continuity of symptomatology of psychiatric problems since active service. 

5.  The claim on appeal should then be readjudicated.  If any aspect of the decision remains adverse to the Veteran, issue a Supplemental SOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


